Case 6:19-cv-00155-JDK-KNM Document 9 Filed 05/26/20 Page 1 of 2 PageID #: 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DAVEN DAVIS, #121739,                             §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Case No. 6:19-CV-155-JDK-KNM
                                                  §
GREGG COUNTY FACILITY,                            §
                                                  §
       Defendant.                                 §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On April 13, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 7) recommending that the lawsuit be dismissed without prejudice for failure to

prosecute or to obey an order of the Court.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation.

28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. §

636(b)(1) (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not

file objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s

findings for clear error or abuse of discretion and reviews her legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
Case 6:19-cv-00155-JDK-KNM Document 9 Filed 05/26/20 Page 2 of 2 PageID #: 15



       Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 7) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 7)

be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. All pending motions are DENIED AS

MOOT.

       So ORDERED and SIGNED this 26th day of May, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE
